
	
		II
		110th CONGRESS
		2d Session
		S. 2870
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2008
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to require the
		  Secretary of Veterans Affairs to carry out quality assurance activities with
		  respect to the administration of disability compensation, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Veterans Disability Fairness
			 Act.
		2.Quality assurance
			 relating to disability compensation under laws administered by Secretary of
			 Veterans Affairs
			(a)Quality
			 assurance requirements
				(1)In
			 generalSubchapter II of chapter 77 of title 38, United States
			 Code, is amended by adding at the end the following new section:
					
						7735.Quality
				assurance relating to disability compensation
							(a)Quality
				assuranceIn order to carry
				out the quality assurance program under section 7731 of this title with respect
				to the administration of disability compensation, the Secretary shall ensure
				the accuracy and consistency across different offices within the Department of
				the treatment of claims for disability compensation, including determinations
				with respect to disability ratings and whether a disability is
				service-connected.
							(b)Treatment of
				data
								(1)Retention and
				monitoringThe Secretary shall retain, monitor, and store in an
				accessible format data described in paragraph (2).
								(2)Covered
				dataThe data described in this paragraph includes the
				following:
									(A)For each claim for
				disability compensation under laws administered by the Secretary submitted by a
				claimant—
										(i)the
				State in which the claimant resided when the claim was submitted;
										(ii)the decision of
				the Secretary with respect to the claim;
										(iii)the regional
				office and individual employee of the Department responsible for evaluating the
				claim; and
										(iv)if the claim was
				adjudicated, the results of such adjudication.
										(B)The State of the
				claimant’s residence.
									(C)Such other data as
				the Secretary determines is appropriate for monitoring the accuracy and
				consistency of decisions with respect to such claims.
									(c)Reviews and
				audits(1)The
				Secretary shall conduct reviews and audits, at least annually, to identify and
				correct any inaccuracies or inconsistencies in disability ratings and the
				adjudication of claims for disability compensation under chapter 11 of this
				title. Such reviews and audits shall evaluate disability ratings and claims
				adjudication by regional office and by the employee responsible for each such
				rating or adjudication.
								(2)In conducting reviews and audits
				under this subsection, the Secretary shall conduct a sufficient number of such
				reviews and audits to provide for statistically valid conclusions to be
				drawn.
								(d)Evaluation of
				employeesIn evaluating an employee of the Department whose
				responsibilities include the rating of disabilities or the adjudication of
				claims for disability compensation under chapter 11 of this title, the
				Secretary shall consider factors relating to the accuracy and consistency with
				which such employee performs such
				responsibilities.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end of the items relating to subchapter II the
			 following new item:
					
						
							7735. Quality assurance relating to
				disability
				compensation.
						
						.
				(b)Report to
			 CongressNot later than 60 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall submit to Congress a
			 report on the implementation of section 7735 of title 38, United States Code,
			 as added by subsection (a).
			(c)Inclusion of
			 information relating to consistency of decisions in annual
			 reportSection 7734(2) of title 38, United States Code, is
			 amended by inserting and consistency after
			 accuracy.
			
